SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission file number 1-4673 WILSHIRE ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Delaware 84-0513668 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 100 Eagle Rock Avenue, East Hanover , NJ (Address of principal executive offices) (Zip Code) (201) 420-2796 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Smallerreporting Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Company x Indicatebycheckmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of July 1, 2011 Common Stock $1 Par Value —— 3,767,174 WILSHIRE ENTERPRISES, INC. INDEX Page No. Part I -Financial Information Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets - March 31, 2011 (Unaudited) and December 31, 2010 3 Unaudited Condensed Consolidated Statements of Operations - Three months ended March 31, 2011 and 2010 4 Unaudited Condensed Consolidated Statement of Stockholders’ Equity (Deficiency) - Three months ended March 31, 2011 5 Unaudited Condensed Consolidated Statements of Cash Flows - Three months ended March 31, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 13 3. Quantitative and Qualitative Disclosure About Market Risk 19 4. Controls and Procedures 20 Part II - Other Information Item 6. Exhibits 21 Signatures 22 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements WILSHIRE ENTERPRISES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31,2011 (Unaudited) December31,2010 (Note1) ASSETS Current assets: Cashand cash equivalents $ $ Restricted cash Accounts receivable, net Prepaid expenses and other current assets Total current assets Other noncurrent assets Property and equipment: Real estate properties Real estate properties - held for sale Less: Accumulated depreciation and amortization Accumulated depreciation and amortization – property held for sale Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIENCY) Current liabilities: Current portion of long-term debt $ $ Accounts payable Income taxes payable Accrued liabilities Deferred income Current liabilities associated with discontinued operations Total current liabilities Noncurrent liabilities: Long-term debt, less current portion Deferred income taxes Deferred income Total liabilities Commitments and contingencies Stockholders' equity (deficiency): Preferred stock, $1 par value, 1,000,000 shares authorized; none issued and outstanding at March 31, 2011 and December 31, 2010 - - Common stock, $1 par value, 15,000,000 shares authorized; issued 5,592,239 shares at March 31, 2011 and5,966,164, December 31, 2010 Capital in excess of par value Treasury stock, 1,825,065 shares at March 31, 2011 and at December 31, 2010, at cost ) ) Accumulated deficit ) ) Total stockholders’ equity (deficiency) Total liabilities and stockholders' equity (deficiency) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 WILSHIRE ENTERPRISES, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, 2011 and 2010 Revenues $ $ Costs and Expenses Operating expenses Depreciation and amortization expense General and administrative Total costs and expenses Income (loss) from operations ) Other Income Dividend and interest income 0 Other income Interest expense ) ) Loss before benefit for income taxes ) ) . Income tax benefit Loss from continuing operations ) ) Discontinued Operations - Real Estate, Net of Taxes: Loss from operations ) Discontinued Operations - Oil & Gas, Net of Taxes: Loss from operations ) ) Net loss $ ) $ ) Basic net loss per common share: Loss from continuing operations $ ) $ ) Loss from discontinued operations - Real estate - loss from operations ) ) Oil and gas – loss from operations ) ) Net loss applicable to common stockholders $ ) $ ) Diluted net loss per common share: Loss from continuing operations $ ) $ ) Loss from discontinued operations - Real estate - loss from operations ) ) Oil and gas - loss from operations ) ) Net loss applicable to common stockholders $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 WILSHIRE ENTERPRISES, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIENCY) Three Months Ended March 31, 2011 Preferred Stock Common Stock Shares Amount Shares Amount Capital in Excess of Par Value Accumulated Deficit Treasury Stock Total Stockholders’ Equity (Deficiency) Balance, January 1, 2011 - - $ ) $ ) $ Net loss ) ) Purchase of Common Stock ) ) ) Balance, March 31, 2011 $
